Citation Nr: 1009611	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-13 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, 
including as secondary to ionizing radiation exposure.

2.  Entitlement to service connection for residuals of 
mononucleosis and hepatitis A.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1981 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the claim sought.

In January 2010, the Veteran testified by videoconference 
before the undersigned Veterans Law Judge at a Board hearing.  
A copy of the transcript is of record.


FINDINGS OF FACT

1.  Multiple myeloma is etiologically related to active duty 
service.

2.  In correspondence dated in January 2010, prior to the 
promulgation of a decision in the appeal, the appellant 
withdrew his appeal of entitlement to service connection for 
residuals of mononucleosis and hepatitis A.


CONCLUSIONS OF LAW

1.  Multiple myeloma was incurred during active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant.             38 C.F.R. § 20.204.  The appellant 
withdrew the appeal of entitlement to service connection for 
residuals of mononucleosis and hepatitis A in correspondence 
dated in January 2010.  In light of the foregoing, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this issue and the appeal to the issue 
is dismissed.

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits.  
The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service connection for a disability based upon exposure to 
ionizing radiation can be awarded on three different legal 
bases.  The first basis is a presumptive basis for diseases 
specific to radiation exposed veterans under 38 C.F.R. § 
3.309(d).  The second basis is based on exposure to ionizing 
radiation with the subsequent development of a radiogenic 
disease under 38 C.F.R. § 3.311.  Finally, the Veteran is 
entitled to service connection if he can establish that a 
disability warrants service connection as defined by the 
general laws and regulations governing VA compensation 
entitlement, that is on a direct or presumptive basis.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed veteran" within specified periods of 
time.  A "radiation-exposed veteran" is someone who 
participated in a "radiation-risk activity."  38 C.F.R. §§ 
3.309(d)(3)(ii)(B).  The Veteran does not qualify as a 
"radiation-exposed veteran" as defined under 38 C.F.R. § 
3.309(d)(3).

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease.  38 C.F.R. § 
3.311.  Essentially, any form of cancer is considered a 
radiogenic disease within the meaning of the applicable 
regulations; bone cancer, multiple myeloma, and prostate 
cancer are all specifically enumerated as being radiogenic 
diseases.  38 C.F.R. § 3.311(b)(2).  When there is evidence 
that a veteran has a radiogenic disease, 38 C.F.R. § 3.311 
sets out specific requirements for the development of 
evidence.  The regulations require that the RO obtain 
radiation dose data from the Department of Defense and refer 
the claim to the VA Under Secretary for Benefits.  38 C.F.R. 
§ 3.311(a)(2), (b).

The Veteran was diagnosed with multiple myeloma at the L-4 
vertebrae in January 2006 after complaining of worsening back 
pain.  He had been suffering from back pain since the early 
1990s, but it had increased in severity in 2005.  See October 
2005 chiropractic report.  On his retirement examination in 
2001, the Veteran marked "yes" to the question was to 
whether he was suffering recurrent back pain or any back 
injury.

The Veteran's personnel records show that he served as a 
commander of a Howitzer, nuclear capable artillery battery.  
His responsibilities included sustainment of the battery's 
nuclear capability.  As a first lieutenant, the Veteran was 
responsible for the maintenance and monitoring of nuclear 
projectiles in storage and nuclear ordinance and demolition 
materials.  The record clearly shows that the Veteran was 
exposed to nuclear weapons and materials.

In April 2009, the Army Dosimetry Center conducted a query of 
the ionizing radiation exposure registry, which revealed no 
reports of occupational exposure to ionizing radiation 
pertaining to this Veteran.  While the Army has not 
recognized the Veteran as having been exposed to ionizing 
radiation, the Board finds that the Veteran has established 
that his disability warrants service connection as defined by 
the general laws and regulations governing VA compensation 
entitlement on a direct basis.

The record contains a competent private opinion from the 
Veteran's oncologist stating that his multiple myeloma had 
its onset in service.  See April 2006 opinion by Dr. G. 
Angstreich.  In a February 2007 statement Dr. Angstreich 
noted reviewing the Veteran's service treatment records.  He 
reported that in March 1998 a urinalysis revealed trace 
protein.  Dr. Angstreich opined that the trace protein in the 
urine was an abnormality, and probably was the earliest 
manifestation of the Veteran's hematologic disorder.  Dr. 
Angstreich opined that because the Veteran developed myeloma 
at a young age and had exposure to radioactive material while 
in the military, it was likely that his exposure contributed 
to his development of his malignancy.  

The March 1998 laboratory study has been found to support the 
strong possibility that his malignancy existed while he was 
still an active member of the Army.  The Veteran worked with 
nuclear weapons.  The record is silent for any contrary 
competent opinions addressing the etiology of the Veteran's 
multiple myeloma.

Dr. Angstreich's opinion, together with the Veteran's 
complaints of recurrent back pain at his retirement 
examination in 2001, shows the onset of his multiple myeloma 
occurred during service.  Resolving reasonable doubt in favor 
of the Veteran, the Board grants his claim of entitlement to 
service connection for multiple myeloma.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for multiple myeloma, 
including as secondary to ionizing radiation exposure, is 
granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


